                                 CASE 0:21-cr-00142-DSD-KMM Doc. 24 Filed 07/02/21 Page 1 of 1

                                       IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF MINNESOTA

                                                    ARRAIGNMENT MINUTES
UNITED STATES OF AMERICA,                                                  COURT MINUTES - CRIMINAL
                 Plaintiff,                                                    BEFORE: HILDY BOWBEER
 v.                                                                               U.S. Magistrate Judge

Saeid Jaberian (3),                                                  Case No:           21-cr-142 DSD/KMM
                                       Defendant.                    Date:              July 2, 2021
                                                                     Video Conference
                                                                     Time Commenced:    1:37 p.m.
                                                                     Time Concluded:    1:39 p.m.
                                                                     Time in Court:      2 minutes



APPEARANCES:
   Plaintiff: Chelsea Walcker, Assistant U.S. Attorney
   Defendant: William Mauzy and William Dooling,
                   X Retained

Indictment Dated: 6/16/2021

          X Reading of Indictment Waived                X Not Guilty Plea Entered



Other Remarks:

   x Counsel to be notified of additional dates by separate Order to be issued.
   X Defendant consents to this hearing via video conference.


                                                                                                                  s/SAE
                                                                                          Signature of Courtroom Deputy




M:\templates\Arraignment Minutes.wpt                                                                        Template Updated 06/2013
